                Case 1:20-cr-00317-JAP Document 6 Filed 05/14/20 Page 1 of 1

                                IN THE TINITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                   Plaintiff,                                   CRIMINAL NO. 2O-CR-OO3 I 7-JAP

          vs.

ANTHONY FRAZIER, JR.,

                   Defendant.

                  WzuT OF HABEAS CORPUS AD PROSEQUENDUM
         FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

TO:       Sheriff or Warden of Twin Towers Correctional Facility, Los Angeles, California,
          and to the United States Marshal or his authorized representative

                                              GREETINGS:

          You are hereby commanded to deliver Anthony Frazier, Jr., (DOB: 0711911992; Booking

No. 5854605), a prisoner in your custody at the Twin Towers Correctional Facility to the United

States Marshal for the     District of New Mexico, or his representative.

          The United States Marshals Service is commanded to produce Anthony Frazier, Jr., for

prosecution before the Honorable United States Magistrate Judge John F. Robbenhaar, Pete V.

Domenici United States Courthouse,333 Lomas Blvd. NW, Rio Grande courtroom, 3'd floor, on

July 15, 2020, at 9:30 a.m.

         Anthony Frazier, Jr. will remain in the custody of the United States Marshal or his

authorized representative until the federal prosecution is complete, unless otherwise ordered.

         WITNESS the Honorable Jerry H. Ritter, United States Magistrate Judge of the United

States   District Court for the District of New Mexico, at Albuquerque, New Mexico, this   14th day


of May,2020.




Jerry H. Ritter
United States Magistrate Judge
